            Case 1:20-cv-02811 Document 1 Filed 10/02/20 Page 1 of 18




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


____________________________________
                                    )
LAURIE FRUGE,                       )
3377 South Stafford Street          )
Arlington, VA 22206,                )             Case No.   1:20-cv-02811
                                    )
                     Plaintiff,     )
                                    )
      v.                            )             JURY TRIAL DEMANDED
                                    )
JEROME POWELL, CHAIRMAN of the )
BOARD OF GOVERNORS of the           )
FEDERAL RESERVE SYSTEM,             )
  th
20 Street and Constitution Ave. NW  )
Washington, D.C. 20551,             )
                                    )
                     Defendant.     )
____________________________________)


                                       COMPLAINT

       Plaintiff LAURIE FRUGE, by her undersigned counsel, comes now and complains of

Defendant JEROME POWELL, CHAIRMAN of the BOARD of GOVERNORS of the

FEDERAL RESERVE as follows:

                                 NATURE OF THE CASE

   1. In 2014, Plaintiff was a 20-year employee of the Federal Reserve System and the Federal

       Reserve Board of Governors with an exemplary performance history. She consistently

       earned performance ratings of “Outstanding” or “Commendable” from at least 2008

       through 2014.




                                              1
        Case 1:20-cv-02811 Document 1 Filed 10/02/20 Page 2 of 18




2. However, everything changed after December 2014 when Plaintiff began to disclose

   events and actions that she believed to be violations of law and regulation, abuse of

   authority, and gross mismanagement by managers and employees in her section.

3. Although discrimination and retaliation against Plaintiff was prohibited by 12 U.S.C. §

   1831j (“Depository institution employee protection remedy”), the managers who were the

   subject of her disclosures retaliated against Plaintiff by lowering her performance

   evaluation ratings.

4. When Plaintiff continued to assert her protected disclosures to her new Director and the

   Office of the Inspector General (OIG) investigated, her managers and the new Director

   further retaliated against her by continuing to falsely lower her performance ratings.

5. When Jaclyn Hodges, one of the primary subjects of Plaintiff’s reports, was promoted

   from a position as Plaintiff’s co-worker to be Plaintiff’s direct supervisor, Hodges

   immediately increased the retaliation against Plaintiff by (a) issuing Plaintiff a

   Performance Warning at her next mid-year review and imposing an improvement period

   on her, (b) failing to provide Plaintiff required feedback during the performance review

   period, (c) falsely alleging that Plaintiff’s performance was unacceptable during the

   improvement period, and (d) engaging in harassing actions including false and public

   criticism and questioning of Plaintiff’s work creating an escalating hostile work

   environment.

6. Agency management used Hodges’ false and unwarranted allegations of Plaintiff’s

   performance to propose Plaintiff’s separation, allege that Plaintiff engaged in misconduct

   by her use of evidence supporting her response refuting the proposed separation, and

   ultimately separate Plaintiff from employment on February 14, 2019. In fact, each time



                                             2
        Case 1:20-cv-02811 Document 1 Filed 10/02/20 Page 3 of 18




   Plaintiff protested that the Defendant’s actions were retaliatory and unfounded over the

   years, Defendant escalated or moved forward with its actions against her.

7. This is an action to recover damages for the Defendant’s unlawful actions retaliating

   against Plaintiff and eventually firing her for reporting her reasonably held concerns of

   violations of law and regulation, gross mismanagement, and abuse of authority protected

   by 12 U.S.C. § 1831(j).

                             JURISDICTION AND VEVNUE

8. This Court has jurisdiction over the claims pursuant to 12 U.S.C. § 1831j(b).

9. Plaintiff is a covered employee by virtue of her former employment with Defendant and

   as defined by 12 U.S.C. §§ 1831j(a)(2) and (e) and Plaintiff timely filed this civil action.

10. Venue is proper because Defendant formerly employed Plaintiff in the District of

   Columbia.

                                     THE PARTIES

11. During the relevant time period, Plaintiff was Defendant’s employee within the meaning

   and entitled to the protections of 12 U.S.C. § 1831j, as defined by 12 U.S.C. §§

   1831j(a)(2) and (e).

12. Defendant is the Chairman of a federal agency primarily located at 550 17th St NW,

   Washington, DC 20429.

                                         FACTS

                                       Background

13. In 1994, the Federal Reserve Bank hired Plaintiff as a Management Associate in the New

   Orleans Branch. Two years later, Plaintiff was promoted to Section Manager.




                                             3
         Case 1:20-cv-02811 Document 1 Filed 10/02/20 Page 4 of 18




14. In 2003, Defendant, the Board of Governors of the Federal Reserve System, hired

   Plaintiff as a Financial Services Analyst. A year later, she was promoted to Senior

   Analyst in the Reserve Bank Operations and Payment Systems (“RBOPS”) division.

15. From her initial employment to 2014, Plaintiff’s performance was lauded and she

   consistently earned annual performance ratings of “Outstanding,” “Exceeds,” or

   “Commendable.” In fact, she received a rating of “Outstanding” for 2013 and 2014.


                Plaintiff made protected disclosures in December 2014

16. In December 2014, Plaintiff met with the director of Plaintiff’s division at the time,

   Louise Roseman, and reported many concerns Plaintiff held regarding possible violations

   of law or policy, abuse of authority, and/or gross mismanagement by Director Roseman’s

   subordinates.

17. At Director Roseman’s direction, Plaintiff also reported her concerns to Jeff Martin,

   officer in the Employee Relations office.

18. Plaintiff’s December 2014 disclosures to Director Roseman and Employee Relations

   included the following:

       a. That Michael Lambert, (Associate Director of Cash Section, Plaintiff’s second-

           level supervisor), promoted individuals to management positions who did not

           have the competence necessary for the positions and promoted people who abused

           and/or harassed other employees (report of abuse of authority and gross

           mismanagement).

       b. That managers and employees (including Genie Foster (then manager), Lorelei

           Pagano (then Assistant Director), and Jaclyn Hodges (then Project Leader Grade




                                             4
        Case 1:20-cv-02811 Document 1 Filed 10/02/20 Page 5 of 18




           28)) abused and/or harassed Plaintiff and/or other division employees (report of

           abuse of authority, violation of law or regulation).

       c. That Assistant Director Shaun Ferrari (Plaintiff’s first-line supervisor) and Jaclyn

           Hodges (one of his subordinates) were involved in a personal relationship.

           Plaintiff believed the relationship was prohibited by law and/or regulation and

           that it contributed to preferential treatment (including regarding Hodges’ travel

           benefits, cash awards, and promotions) constituting abuse of authority and gross

           mismanagement.

       d. That Assistant Director Ferrari violated law and/or regulations and committed

           abuse of authority and gross mismanagement, particularly related to travel and

           travel expenses and misuse of government resources.

       e. That Associate Director Michael Lambert, Assistant Director Shaun Ferrari,

           manager Genie Foster, and Assistant Director Lorelei Pagano engaged in

           favoritism towards some employees and exclusion and inequitable treatment of

           others causing an environment in which employees were afraid to report

           violations and/or were too disillusioned to do so (constituting abuse of authority

           and gross mismanagement).

 Defendant retaliated by lowering Plaintiff’s performance ratings in October 2015

19. Upon information and belief, Assistant Director Ferrari and then-Project Leader Jaclyn

   Hodges were investigated by the Agency’s Employee Relations office regarding the

   reports made by Plaintiff.

20. At Plaintiff’s next performance review, in October 2015, Assistant Director Ferrari issued

   Plaintiff a performance review that rated her in one competency as “Meets Most”



                                             5
         Case 1:20-cv-02811 Document 1 Filed 10/02/20 Page 6 of 18




   expectations in the first competency and “Achieves” in the second competency instead of

   the ratings she should have earned of “Exceeds” in each.

21. The 2015 evaluation was significantly reduced compared to the ratings Plaintiff had

   received before making her reports to the Director and Employee Relations in December

   2014, particularly her ratings of “Outstanding” in the two most recent previous years.

22. Plaintiff told Associate Director Lambert that she believed the lowered rating issued by

   Assistant Director Ferrari was retaliation for her protected disclosures in December 2014

   (reporting a violation of law or regulation, abuse of authority, and gross

   mismanagement). Although Associate Director Lambert and Assistant Director Ferrari

   then agreed to add language to the evaluation stating that Plaintiff had maintained her

   prior Outstanding level of performance and both managers and Plaintiff signed the

   revised review, Assistant Director Ferrari sent the original copy of the review to Human

   Resources to be maintained in Plaintiff’s file. The original copy was not signed by

   Plaintiff and did not contain the revised, positive language.

      Plaintiff made protected disclosures between June 2016 and December 2016

23. In or about the first quarter of 2016, Division Director Louise Roseman retired and was

   succeeded by Matthew Eichner.

24. In or about June 2016, the Board posted a new management position for Plaintiff’s

   section that would add a new level of management between Plaintiff and her direct

   supervisor Assistant Director Ferrari.

25. In or about June 2016, Plaintiff reported her concerns of violations of law and/or

   regulation, abuse of authority, and gross mismanagement within the Cash Section to

   Division Director Eichner.



                                             6
        Case 1:20-cv-02811 Document 1 Filed 10/02/20 Page 7 of 18




26. Plaintiff provided Director Eichner with the summary disclosure document she had

   previously provided to Director Roseman and Employee Relations in or about December

   2014 and also added updated information and detail to that document.

27. Specific new disclosures Plaintiff made in June 2016 regarding Cash Section managers

   and employees included:

       a. That in 2015 Assistant Director Ferrari, Steve Son, CPO Director, and Saacha

          Mohammed (a new junior analyst) publicly smoked marijuana in violation of

          federal and state laws while on business travel for the Board and committed

          conduct unbecoming federal employees by doing so with and in the presence of

          exotic dancers. Plaintiff also reported that these actions negatively impacted their

          professionalism and performance at the Reserve Bank meeting the next day.

          These were reports of violation of law and regulation, abuse of authority, and

          gross mismanagement.

       b. That in 2015, Assistant Director Ferrari shirked his job responsibilities by not

          attending a work group meeting at which his presence was necessary in Los

          Angeles and instead mis-used government time and resources and violated law

          and regulation by scheduling a non-essential meeting at the EROC in East

          Rutherford, New Jersey. Further, Plaintiff reported that Assistant Director Ferrari

          brought Ms. Hodges to the EROC meeting for personal reasons and they stayed

          overnight though Ms. Hodges had no responsibility for EROC or reason for the

          travel and attendance. Plaintiff’s report disclosed a violation of law or regulation,

          gross mismanagement, and abuse of authority.




                                            7
         Case 1:20-cv-02811 Document 1 Filed 10/02/20 Page 8 of 18




       c. That Assistant Director Ferrari further misused government resources and

           violated law and regulation by flying to Los Angeles on the second day of the

           work-group meeting, ostensibly to attend it, but only attended approximately three

           of the five hours on the second day (and none of the 8 hours on the first day), thus

           committing a violation of law or regulation, abuse of authority, and gross

           mismanagement.

 Defendant retaliated by lowering Plaintiff’s performance ratings in October 2016 and
        issuing a Mid-Cycle Dialogue and Performance Warning in May 2017

28. Director Eichner provided Plaintiff’s disclosure document to the Office of the Inspector

   General (OIG).

29. Associate Director Michael Lambert contacted each member of the section (except

   Plaintiff) and stated that Assistant Director Ferrari and Ms. Hodges were “targets” of an

   OIG investigation.

30. An OIG investigation was conducted from approximately September to December 2016

   in which Plaintiff took part and provided information regarding the above-described

   violations of law and regulation, gross mismanagement, and abuse of authority.

31. In October 2016, Assistant Director Ferrari again issued Plaintiff an unfairly low and

   retaliatory performance rating of “Meets Most” and “Achieves” in the two competencies

   instead of “Exceeds.”

32. When Plaintiff challenged this rating and some of the comments in the evaluation, ER

   determined that Assistant Director Ferrari should not have administered her performance

   review during the OIG investigation.




                                             8
          Case 1:20-cv-02811 Document 1 Filed 10/02/20 Page 9 of 18




33. However, Plaintiff’s ratings were only changed to “Achieves” and “Achieves.” The

   rating and evaluation still failed to appropriately recognize Plaintiff’s performance and

   contributions, which should have been rated as Exceeds in both categories.

34. Upon information and belief, the OIG investigation uncovered evidence of wrongdoing

   and issued a report in or about November 2016.

35. Upon information and belief, as a result of the OIG investigation’s findings, Assistant

   Director Ferrari separated from employment with the Defendant in or about December

   2016

36. After the OIG investigation concluded and the report was issued, Jaclyn Hodges (one of

   the subjects of Plaintiff’s 2014 and 2016 protected disclosures) constantly contradicted

   and criticized Plaintiff in staff meetings. These criticisms intensified after the winter

   holiday period and particularly escalated when normal work schedules resumed in and

   after January 2017. Hodges’ criticisms and tone were unreasonable and unwarranted and

   caused Plaintiff substantial humiliation, stress, anxiety, and frustration.

37. In January 2017, Amy Burr, a temporary officer, was brought in from the San Francisco

   District to fill former Assistant Director Ferrari’s position managing Plaintiff’s section.

38. Assistant Director Burr witnessed Hodges’ harassment and abuse of Plaintiff but Burr did

   not act to correct it; Hodges’ harassment during meetings continued until Hodges was

   assigned to a 6-month detail in another section in or about the second calendar year

   quarter of 2017.

39. Although Assistant Director Burr gave Plaintiff positive verbal and written feedback

   during 2017, she failed to issue a mid-point review as required in April 2017. Instead,




                                             9
        Case 1:20-cv-02811 Document 1 Filed 10/02/20 Page 10 of 18




   Burr continuously delayed the mid-year review and it did not occur until mid-August

   2017, just weeks before the end of the rating cycle.

40. In October 2017, Plaintiff was issued a performance evaluation that re-lowered her

   ratings to “Meets Most” and “Achieves.”

41. These ratings were contrary to the positive verbal feedback Burr had given Plaintiff

   throughout the year.

42. The evaluation and rating were never signed or dated by either Plaintiff’s rating official,

   Assistant Director Burr, or the second-level official, Associate Director Lambert, thus

   obfuscating the identity of the person or people who determined the rating.

43. Additionally, Associate Director Lambert and Assistant Director Burr never sent the

   evaluation to Human Resources to be maintained in Plaintiff’s file.

44. Plaintiff met with Director Eichner and asserted that this rating was unwarranted and that

   it was retaliation by Associate Director Lambert for Plaintiff’s protected disclosures, but

   no changes were made.

45. In January 2018, Jaclyn Hodges (Plaintiff’s co-worker) was selected for the new manager

   position and beginning February 1, 2018, she became Plaintiff’s direct supervisor.

46. Hodges was one of the subjects of Plaintiff’s prior protected disclosures but this selection

   created the first time Hodges was a manager and in Plaintiff’s chain of command.

47. In May 2018, Brian Lawler was hired to permanently fill the position previously filled by

   Assistant Director Ferrari and Assistant Director Burr. Due to the creation of the new

   position now occupied by Hodges, Assistant Director Lawler’s position was now

   Plaintiff’s second-level supervisor.




                                             10
        Case 1:20-cv-02811 Document 1 Filed 10/02/20 Page 11 of 18




48. After her promotion, Hodges continued and escalated her practice of frequently

   humiliating Plaintiff in meetings with unwarranted criticism and contradictions and

   Hodges also engaged in this behavior in emails and in written feedback to Plaintiff’s

   work. For example, Hodges issued unwarranted and overly-critical feedback in response

   to Plaintiff’s work in emails Hodges copied to three other employees in May 2018 and

   July 2018.

49. On May 29, 2018, at the first formal opportunity to evaluate Plaintiff’s performance and

   less than 4 months after assuming a position as Plaintiff’s direct supervisor, Hodges

   issued Plaintiff a Mid-Cycle Dialogue and Performance Warning in which she alleged

   that Plaintiff’s performance did not meet the Board’s expectations and stated that if

   Plaintiff’s performance did not improve over the next six months, she may be separated.

50. Hodges’ allegations of inadequate performance were demonstrably false.

51. On June 7, 2018, Plaintiff refuted Hodges’ allegations in a written response with

   supporting documents provided to Director Eichner. She also met with Director Eichner

   to discuss her rebuttal.

52. In this meeting, Plaintiff also told Director Eichner that she felt that the Performance

   Warning she was issued was retaliatory for her protected disclosures that had resulted in

   investigations of Hodges and other division managers by the Board and the OIG.

53. Contrary to the evidence Plaintiff provided, Director Eichner made incorrect findings

   regarding Plaintiff’s performance and also made new false allegations regarding

   Plaintiff’s participation in section activities and willingness to take part in them.




                                             11
        Case 1:20-cv-02811 Document 1 Filed 10/02/20 Page 12 of 18




                   Plaintiff made protected disclosures in August 2018

54. In August 2018, Plaintiff met with her new second-level supervisor, Assistant Director

   Lawler, and made further protected disclosures when she reported that Hodges was

   engaging in abusive and harassing behavior towards her (report of abuse of authority,

   gross mismanagement, violation of law or regulation).

55. Plaintiff provided Assistant Director Lawler with emails and documents supporting her

   report.

56. Another co-worker, Amanda Goldin, told Plaintiff that she believed Plaintiff was being

   harassed by Hodges and Goldin stated that she had forwarded an email exemplifying this

   harassment to Director Matthew Eichner. Plaintiff reported Goldin’s statement to

   Assistant Director Lawler and ER.

57. In a meeting with Assistant Director Lawler and a member of ER regarding Plaintiff’s

   report, Assistant Director Lawler and the ER employee told Plaintiff that they did not

   believe Hodges was harassing her.

  Defendant continued to retaliate against Plaintiff for her protected disclosures and
         ultimately separated her from employment on February 14, 2019

58. After Plaintiff complained to Assistant Director Lawler in August 2018, Lawler’s

   behavior toward Plaintiff completely changed. His demeanor toward Plaintiff became

   markedly less open and friendly, he no longer invited or engaged in conversation or

   informal guidance, and began to engage in the same retaliatory behavior and harassment

   as Hodges.

59. For example, in or about early October 2018, Assistant Director Lawler publicly

   humiliated Plaintiff in a section budget meeting by informing the group (and Plaintiff for

   the first time) that he was removing her as team lead from a review on which she had

                                           12
        Case 1:20-cv-02811 Document 1 Filed 10/02/20 Page 13 of 18




   been working for months and stating that Plaintiff was not to work on any future reviews.

   He then dismissed the rest of group and asked Plaintiff to stay for a private meeting.

60. Plaintiff was humiliated by the public removal from the review and announcement that

   she would not be working on any more. These announcements and handling of events

   inferred to the group that Plaintiff was going to be terminated and caused the Plaintiff

   stress and anxiety, in addition to humiliation and embarrassment.

61. Board policy requires that employees receive a 90-day (mid-point) checkpoint after a

   performance warning after a performance warning to indicate whether or not

   performance has improved.

62. A 90-day mid-point checkpoint should have occurred on or around August 29, 2018.

   However, in violation of Board policy, Plaintiff did not receive any such timely

   communication from Hodges or Lawler after the May 2018 performance memo.

63. Instead, on October 31, 2018, after five months of the six-month performance

   improvement period had passed, Hodges issued Plaintiff a Learning Review Wrap Up

   and Performance Warning feedback memorandum asserting that Plaintiff was failing to

   meet performance expectations and that she likely would not be retained after the

   performance improvement period ended just one month later, on November 29, 2018.

64. Hodges’ October 2018 allegations regarding Plaintiff’s performance were, again,

   demonstrably false and anticipated separation was unjustified.

65. On December 14, 2018, Assistant Director Lawler issued Plaintiff a Performance

   Feedback memorandum, again alleging that Plaintiff’s performance was unacceptable.




                                            13
        Case 1:20-cv-02811 Document 1 Filed 10/02/20 Page 14 of 18




66. On December 14, 2018, Assistant Director Lawler issued Plaintiff a Notice of Proposed

   Separation based upon the May, October, and December 2018 memorandums regarding

   her performance.

67. The allegations in the December 14, 2018 Performance Feedback memorandum and

   underlying the Notice of Proposed Separation were, again, clearly false and retaliatory

   and separation was not warranted.

68. The allegations of unacceptable performance upon which the December 14, 2018 Notice

   of Proposed Separation relied heavily on the two memorandums Hodges had written

   regarding Plaintiff’s performance (May 29 and October 31, 2018).

69. On December 14, 2018, the Board placed Plaintiff on administrative leave and notified

   all of the Reserve Banks, where Plaintiff was attempting to seek alternative employment.

70. On December 27, 2018, Plaintiff responded verbally to the Proposed Separation through

   a teleconference between herself, her attorney, and Director Eichner and presented

   evidence that her performance was not unacceptable.

71. On or about January 4, 2019, Plaintiff, through an attorney, submitted a timely written

   response to the Notice of Proposed Separation to Director Eichner consisting of a

   narrative response and supporting documents submitted as exhibits.

72. Plaintiff’s January 4, 2019 written response contested the specific allegations of

   unacceptable performance, provided further evidence and argument that her performance

   was and had not been unacceptable, and also offered evidence that the negative

   performance memorandums and proposed separation were the result of unlawful

   retaliation for Plaintiff’s disclosures protected by 12 U.S.C. § 1831j(b).




                                             14
        Case 1:20-cv-02811 Document 1 Filed 10/02/20 Page 15 of 18




73. On or about January 23, 2019, Director Lawler issued an Amended Notice of Proposed

   Separation that added a new basis for separation.

74. The Amended Notice of Proposed Separation alleged that in Plaintiff’s January 4, 2019

   response to the proposed separation, her attorney provided exhibits which included

   documents marked “Restricted FR.”

75. The Amended Notice of Proposed Separation alleged that Plaintiff provided these

   documents to her attorney in violation of the Board’s Information Handling and

   Classification System Standard policy and without authorization.

76. Plaintiff’s disclosures to her attorney were protected by the First Amendment, were

   disclosed on the advice of her attorney, did not constitute misconduct, and did not support

   a penalty of removal.

77. On or about January 28, 2019, Plaintiff responded verbally to the Amended Notice of

   Separation through a teleconference with Director Eichner and her attorney. Plaintiff

   presented evidence and argument refuting the allegations and supporting mitigation of

   any penalty.

78. On or about January 30, 2019, Plaintiff, through her attorney, submitted a written

   response presenting further evidence and argument refuting the allegations and

   supporting mitigation of any penalty.

79. On February 14, 2019, Director Eichner issued a decision removing Plaintiff separating

   her from Board employment effective that day.




                                            15
        Case 1:20-cv-02811 Document 1 Filed 10/02/20 Page 16 of 18




                                         COUNT 1

        (12 U.S.C. § 1831j – Depository institution employee protection remedy)

80. Plaintiff repeats and realleges paragraphs 1-79, above, as if fully set forth herein.

81. On or about February 14, 2019, Defendant terminated Plaintiff’s employment due to

   disclosures Plaintiff made that were protected by 12 U.S.C. § 1831j (“protected

   disclosures”) and her protected disclosures were a contributing factor in Defendant’s

   decision to terminate her employment.

82. By and through it conduct, Defendant violated 12 U.S.C. § 1831j(a)(2).

83. As a result, Plaintiff has suffered damages including lost wages and benefits, front pay,

   pain and suffering, emotional distress, and mental anguish.

                                         COUNT 2

        (12 U.S.C. § 1831j – Depository institution employee protection remedy)

84. Plaintiff repeats and realleges paragraphs 1-79 above, as if fully set forth herein.

85. Defendant issued Plaintiff a Learning Review Wrap Up and Performance Warning

   feedback memorandum (“October 31, 2018 Performance Warning”) on or about October

   31, 2018, asserting that Plaintiff was failing to meet performance expectations.

86. The October 31, 2018 Performance Warning was issued due to disclosures Plaintiff made

   that were protected by 12 U.S.C. § 1831j (“protected disclosures”) and her protected

   disclosures were a contributing factor in Defendant’s decision to issue the October 31,

   2018 Performance Warning.

87. By and through it conduct, Defendant violated 12 U.S.C. § 1831j(a)(2).

88. As a result, Plaintiff has suffered damages including lost income, pain and suffering,

   emotional distress, and mental anguish.



                                              16
        Case 1:20-cv-02811 Document 1 Filed 10/02/20 Page 17 of 18




                                         COUNT 3

89. Plaintiff repeats and realleges paragraphs 1-79, above, as if fully set forth herein.

90. Defendant issued Plaintiff a Performance Feedback Memorandum (“December 14, 2018

   Performance Feedback”) on or about December 14, 2018, asserting that Plaintiff was

   failing to meet performance expectations.

91. The December 14, 2018 Performance Warning was issued due to disclosures Plaintiff

   made that were protected by 12 U.S.C. § 1831j (“protected disclosures”) and her

   protected disclosures were a contributing factor in Defendant’s decision to issue the

   December 14, 2018 Performance Warning.

92. By and through it conduct, Defendant violated 12 U.S.C. § 1831j(a)(2).

93. As a result, Plaintiff has suffered damages including lost income, pain and suffering,

   emotional distress, and mental anguish.

                                         COUNT 4

94. Plaintiff repeats and realleges paragraphs 1-79, above, as if fully set forth herein.

95. Defendant subjected Plaintiff to a hostile work environment and harassment from

   October 2015 to her separation by events including when Defendant unfairly downgraded

   her performance evaluations, issued her Performance Warnings and unfairly and falsely

   downgraded her performance on them, imposed a performance review/learning

   opportunity period on Plaintiff and then discriminated and retaliated against her in the

   evaluation of her performance during it, proposed her removal for unfounded

   performance allegations, proposed her removal for unfounded allegations of misconduct,

   and subjected Plaintiff to unwarranted criticism, berated her, and humiliated her in

   private and in front of colleagues through group emails and meetings.



                                              17
            Case 1:20-cv-02811 Document 1 Filed 10/02/20 Page 18 of 18




   96. The actions creating and contributing to a hostile work environment were taken due to

       disclosures Plaintiff made that were protected by 12 U.S.C. § 1831j (“protected

       disclosures”) and her protected disclosures were a contributing factor to the actions

       comprising a hostile work environment.

   97. By and through it conduct, Defendant violated 12 U.S.C. § 1831j(a)(2).

   98. As a result, Plaintiff has suffered damages including pain and suffering, emotional

       distress, and mental anguish.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all counts.



       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against

Defendant, reinstate Plaintiff to her former position, and award Plaintiff lost wages and benefits,

front pay, $300,000, or such other appropriate amount deemed appropriate by her proof at trial,

for compensatory damages for pain and suffering and emotional distress, pre- and post-

judgement interest, attorneys’ fees, and any such other relief as is just and proper.


      10/02/2020
Date: ___________                             Respectfully Submitted,


                                              ALAN LESCHT AND ASSOCIATES, P.C.

                                              By: ______________________
                                              Laura Nagel [1013962]
                                              1825 K Street NW, Suite 750
                                              Washington, D.C. 20006
                                              Tel: (202) 463-6036
                                              Fax: (202) 463-6067
                                              laura.nagel@leschtlaw.com
                                              Counsel for Plaintiff



                                                 18
